MEMORANDUM **
Juvenile Male appeals from his sentence of detention up to 20 years of age, followed by one year of supervised release, following a bench trial on charges of voluntary manslaughter; assault with a deadly weapon; and assault resulting in serious bodily injury, in violation of 18 U.S.C. §§ 2, 113, 1112, 1153, and 5031-57, and the district court’s adjudication that he is a delinquent. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The applicable standard of review for a juvenile delinquency sentence that falls within the United States Sentencing Guidelines is abuse of discretion. See United States v. Juvenile, 347 F.3d 778, 784 (9th Cir.2003).
Appellant has not shown that the district court abused its discretion by failing to consider the least restrictive environment and the rehabilitative needs of the appellant. See Juvenile, 347 F.3d at 787. Rather, the district court imposed its sentence after it had considered statements in the presentence report and from other sources concerning both the tragic circumstances and the gravity of the crime. Further, the court specified that the detention was to be in a facility that could afford family visitations. See United States v. Juvenile, 347 F.3d at 784 (noting that it must be clear from the record that the district court “assessed ... the totality of the unique circumstances and rehabilitative needs of each juvenile”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.